SUMNER, J.
Plaintiff brought suit to recover damages due to a collision between the cars of the plaintiff and the defendant.
The plaintiff had entered County Road near Warren from a side road known as Sowams Road and had partly recrossed County Road when the collision took place. Plaintiff claimed that he was struck from the rear and that the defendant’s car also “sideswiped” him.
The accident took place at midnight in a somewhat foggy atmosphere and neither party saw the other car at the time of the collision.
The Court feels that while probably *191the defendant was negligent, yet that the plaintiff was also guilty of negligence in crossing the road with the defendant’s car so near at hand. It seems to the Court that the plaintiff’s car crossed the road directly in front of the defendant’s car. As neither party saw the accident, they could not give a clear account of it.
Por plaintiff: William H. McSoley.
Por defendant: J. Addis O’Reilly.